Citation Nr: 0211565	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 
1998, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to October 6, 
1998, for the grant of a 10 percent evaluation for service-
connected residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in April 2001, a statement of the 
case was issued in October 2001, and a substantive appeal was 
received in October 2001.  

Although originally in appellate status, in April 2001 the 
veteran withdrew his claim of entitlement to an evaluation in 
excess of 10 percent for service-connected residuals of a low 
back injury. 

Finally, the Board notes that in a statement received on 
April 30, 2001, the veteran alleged that a 1954 reduction of 
a 10 percent evaluation for his service-connected residuals 
of a low back injury was not proper and should be restored.  
This matter has not been specifically addressed by the RO and 
is hereby referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  In a May 1946 rating action, the RO denied service 
connection for a perforated left eardrum.

2.  On November 9, 1998, the RO received the veteran's claim 
for evaluation of a perforated left eardrum.  

3.  In a January 2000 rating action, the RO granted 
entitlement to service connection for tinnitus, evaluated as 
10 percent disabling, effective from November 9, 1998.

4.  The RO was not in possession of any communication or 
evidence prior to November 9, 1998 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on tinnitus.  

5.  The veteran's claim for an increased rating of his 
service-connected residuals of a low back injury was received 
on October 6, 1998.

6.  It was not factually ascertainable within one year prior 
to October 6, 1998 that an increase in the veteran's service-
connected low back disability had occurred.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 9, 
1998, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).  

2.  The criteria for an effective date prior to October 6, 
1998, for the assignment of a 10 percent evaluation for 
service-connected residuals of a low back injury have not 
been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports as well as VA treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision and statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Earlier Effective Date-Service Connection for Tinnitus

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. 
§ 3.155.

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Under 38 C.F.R. § 3.400(b)(2)(i), the 
effective date for a grant of direct service connection will 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim, or date entitlement 
arose, whichever is later.  Under 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date for presumptive service 
connection will be the date entitlement arose, if a claim is 
received within one year after separation from active 
service.  Otherwise, the effective date will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 

In a January 2000 rating decision, the RO granted entitlement 
to service connection for tinnitus, evaluated as 10 percent 
disabling, effective from November 9, 1998.  The RO noted 
that date of the veteran's claim for this benefit was 
November 9, 1998.  The veteran alleges that an effective date 
of 1976 is appropriate as that is the date of liberalizing 
legislation which made tinnitus a compensable disability.  He 
also alleges that a claim for tinnitus was made at separation 
from service.  

A review of the record reflects that the veteran's separation 
examination dated in November 1945 notes a perforated left 
eardrum in 1940 that was currently asymptomatic.  A December 
1945 application for compensation notes a back injury and a 
perforated left eardrum.  In a May 1946 rating decision, the 
RO denied service connection for a perforated left eardrum on 
the basis that it was not found on examination.  The record 
includes a copy of an RO letter to the veteran dated in May 
1946 advising him of the determination and also advising him 
of appellate procedures. 

On November 9, 1998, the RO received a statement from the 
veteran requesting evaluation for several disabilities, 
including a perforated eardrum.  In a statement received on 
February 4, 1999, the veteran included a reference to 
tinnitus.  An April 1999 Vet Center treatment update 
indicates that the veteran reported having constant ringing 
in his ears since service.  An October 1999 VA audio 
examination report indicates a chief complaint of constant 
tinnitus.  Service connection for tinnitus was subsequently 
established, effective from November 9, 1998. 

Following a full and thorough review of the evidence of 
record, the Board concludes that an effective date prior to 
November 9, 1998 for the grant of service connection for 
tinnitus is not warranted.  Despite the veteran's contention 
that he filed a claim for this benefit at his separation from 
service, there is no evidence of record that can be construed 
as a claim (either formal or informal) for service connection 
for tinnitus prior to November 9, 1998.  The record does 
reflect that the veteran filed a claim for a perforated left 
eardrum in February 1946.  However, the veteran made no 
allegation or complaint of tinnitus.  The Board emphasizes 
that a veteran is required to file a claim to obtain benefits 
and that, at a minimum, the veteran must identify the benefit 
sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see 
also Kessel v. West, 13, Vet. App. 9, (1999).  Although VA is 
required to address all claims reasonably raised by a liberal 
reading of the record, the Board finds that there was no 
basis upon which to infer a claim of entitlement to service 
connection for tinnitus prior to November 9, 1998, as the 
record demonstrates no complaints or notations of tinnitus in 
any of the medical evidence received in regard to the 
veteran's February 1946 claim or at any time prior to 
November 9, 1998.  

Thus, because the veteran's original claim for service 
connection for tinnitus was received on November 9, 1998, the 
effective date of the grant of service connection for 
tinnitus cannot be earlier than that date.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. 

The Board acknowledges the veteran's contention that an 
earlier effective date back to 1976 should be granted based 
upon liberalizing legislation which made tinnitus a 
compensable disability.  In this regard, the law provides 
that where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114(a).  If a claimant requests review of his claim 
within one year from the effective date of a liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  See 38 C.F.R. 
§ 3.114(a)(1).  The Rating Schedule was amended effective 
March 10, 1976, to allow for the assignment of a 10 percent 
evaluation for tinnitus.  Previously, on a zero percent 
evaluation was assignable for that disability. However, as 
previously noted, the record does not demonstrate any claim, 
formal or informal, by the veteran for service connection for 
tinnitus in 1976 or at any time prior to November 9, 1998.  
The veteran's argument with regard to the liberalizing 
legislation, however, appears to be based on some assumption 
that he was already service-connected for tinnitus.  However, 
that was not the case.  At any rate, even if he was, the 
record does not show that he requested review of, or advanced 
any claim, for tinnitus within one year of any liberalizing 
legislation making tinnitus a compensable disability.  Thus, 
the provisions regarding a liberalizing law or regulation are 
not applicable to the veteran's claim.  

In conclusion, because there is no evidence of a formal or 
informal claim for tinnitus prior to November 9, 1998, 
applicable law provides that the effective date of the grant 
of service connection for that disability cannot be earlier 
than November 9, 1998.  As a result, the claim for 
entitlement to an earlier effective date for the grant of 
service connection for tinnitus must be denied. 

II.  Earlier Effective Date-Increased Rating for Low Back 
Residuals

Service connection for residuals of a low back injury was 
granted in a May 1946 rating decision, evaluated as 10 
percent disabling.  In a July 1954 rating decision, the RO 
determined that a noncompensable evaluation was warranted for 
service-connected residuals of a low back injury.  The 
veteran was notified of that determination in a July 1954 
letter from the RO.  In an August 1954 statement, the veteran 
requested reconsideration of the RO's determination.  A 
November 1954 rating action continued a noncompensable 
evaluation for residuals of a low back injury.  In a December 
1954 letter to the veteran, the RO informed him that his 
claim had been reconsidered and a noncompensable evaluation 
continued based upon medical evidence demonstrating full 
flexion of the spine without pain or limitation.  The veteran 
did not submit a notice of disagreement to initiate an appeal 
of that determination.  Thus, the July 1954 and November 1954 
rating actions became final based upon the evidence of 
record.  See 38 U.S.C.A. § 7105(c). 

On October 6, 1998, the RO received a written statement from 
the veteran requesting an increased evaluation of his 
service-connected back disability.  In a February 1999 rating 
decision, the RO determined that a 10 percent evaluation was 
warranted for residuals of a back injury, effective from 
October 6, 1998, the date of receipt of the veteran's claim 
for an increased evaluation.  The RO noted that the veteran 
had reported receiving no treatment for his back condition.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable 
statute specifically provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, 
if the increase became ascertainable more than one year prior 
to the date of receipt of the claim, then the proper 
effective date would be the date of the claim.  In a case 
where the increase became ascertainable after the filing of 
the claim, then the effective date would be the date of 
increase.  See generally Harper v. Brown, 19 Vet. App. 125 
(1997). 

The veteran is seeking entitlement to an effective date back 
to 1954 for the assignment of a 10 percent evaluation for 
service-connected residuals of a back injury and alleges that 
his back disability never improved.  However, the Board 
concludes the criteria for an effective date prior to October 
6, 1998, for the grant of a 10 percent evaluation for 
residuals of a low back injury have not been met.  

The record demonstrates that the July and November 1954 
rating actions became final when the veteran failed to 
initiate an appeal of those determinations.  Following the 
November 1954 rating action, the record is silent for any 
claim or statement by the veteran seeking an increased 
evaluation of his service-connected back injury until October 
6, 1998.  Additionally, there is no medical evidence of 
record indicating treatment or complaints relevant to the 
veteran's service-connected back injury during the period 
between November 1954 and October 1998.  On November 9, 1998, 
the RO received a statement from the veteran indicated that 
he had not received any recent treatment for this condition.  
Thus, there is no competent evidence demonstrating that an 
increase in disability was factually ascertainable within one 
year prior to the receipt of the veteran's claim. Therefore, 
in this instance, the effective date of the assignment of a 
10 percent evaluation for residuals of a low back injury can 
not be earlier than the date of receipt of the application 
therefor, October 6, 1998.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Accordingly, entitlement to an effective date prior 
to October 6, 1998 for the assignment of a 10 percent 
evaluation for residuals of low back injury must be denied.  


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

